Examiner’s Amendment/Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Budd on March 11, 2021.
The application has been amended as follows: 
	1. Claim 1, line 4, delete “with” and insert therein –in which substantially the entirety of optically effective portion of the surface has--;
	2. Claim 1, line 9, delete “and”;
	3. Claim 1, line 11, after “interface” insert --; and wherein the first transparent plate and the second transparent plate cooperate to enclose the first fluid and the second fluid in the chamber--;
	4. Claim 9, line 4, after “plate” insert –in direct contact with the first fluid—;
	5. Claim 9, line 5, after “outer surface having” insert –substantially the entirety of the optically effective portion of the surface with a--; 
	6. Claim 9, line 8, after “plate” insert –in direct contact with the second fluid;

	8. Claim 10, line 7, delete “the inner surface” and insert therein –the outer surface--;
9. Claim 18, line 6, delete “and” and insert therein –substantially the entirety of the optically effective portion of the outer surface of the first transparent plate has the fixed radius of curvature;—
10. Claim 18, line 8, after “chamber” insert --; and wherein the first transparent plate and the second transparent plate cooperate to enclose the first fluid and the second fluid in the chamber--. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 1, none of the prior art either alone or in combination disclose or teach of the claimed fluid lens specifically including, as the distinguishing features in combination with the other limitations, the first transparent plate comprising a surface with a fixed radius of curvature facing away from the refractive interface, the second surface as planar and facing the refracting interface, the fixed radius of curvature configured to compensate for aberration produced by the refracting interface and further wherein substantially the entirety of optically effective portion of the claimed surface of the first transparent plate has the fixed radius of curvature and wherein the first . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337.  The examiner can normally be reached on Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        March 12, 2021